Exhibit 10.9

 

EMPLOYEE OPTION AGREEMENT
under the
Hexcel Corporation 2003 Incentive Stock Plan

 

EMPLOYEE OPTION AGREEMENT, dated as of the Grant Date, by and between the
Optionee and Hexcel Corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the Hexcel Corporation 2003 Incentive Stock
Plan  (the “Plan”); and

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it is desirable and in the best
interest of the Company to grant to the Optionee a stock option as an incentive
for the Optionee to advance the interests of the Company;

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Notice of Grant; Incorporation of
Plan.  A Notice of Grant is attached hereto as Annex A and incorporated by
reference herein.  Unless otherwise provided herein, capitalized terms used
herein and set forth in such Notice of Grant shall have the meanings ascribed to
them in the Notice of Grant and capitalized terms used herein and set forth in
the Plan shall have the meanings ascribed to them in the Plan.  The Plan is
incorporated by reference and made a part of this Employee Option Agreement, and
this Employee Option Agreement shall be subject to the terms of the Plan, as the
Plan may be amended from time to time, provided that any such amendment of the
Plan must be made in accordance with Section IX of the Plan.  The Option granted
herein constitutes an Award within the meaning of the Plan.

 

2.                                       Grant of Option.  Pursuant to the Plan
and subject to the terms and conditions set forth herein and therein, the
Company hereby grants to the Optionee the right and option (the “Option”) to
purchase all or any part of the Option Shares of the Company’s common stock,
$.01 par value per share (the “Common Stock”), which Option is not intended to
qualify as an incentive stock option, as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

3.                                       Purchase Price.  The purchase price per
share of the Option Shares shall be the Purchase Price.

 

4.                                       Term of Option.

 

(a)  Expiration Date; Term.  Subject to Section 4(c) below, the Option shall
expire on, and shall no longer be exercisable following, the tenth anniversary
of the Grant Date. The ten-year period from the Grant Date to its tenth
anniversary shall constitute the “Term” of the Option.

 

--------------------------------------------------------------------------------


 

(b)  Vesting Period; Exercisability.  Subject to Section 4(c) below, the Option
shall vest and become exercisable at the rate of 33-1/3% of the Option Shares on
each of the first three anniversaries of the Grant Date.

 

(c)  Termination of Employment; Change in Control.

 

(i) For purposes of the grant hereunder, any transfer of employment by the
Optionee among the Company and its Subsidiaries shall not be considered a
termination of employment. If the Optionee’s employment with the Company is
terminated for Cause (as defined in the last Section hereof), the Option,
whether or not then vested, shall be automatically terminated as of the date of
such termination of employment. If the Optionee’s employment with the Company
shall terminate other than by reason of Retirement (as defined in the last
Section hereof), Disability (as defined in the last Section hereof), death or
Cause, the Option (to the extent then vested) may be exercised at any time
within ninety (90) days after such termination (but not beyond the Term of the
Option).  The Option, to the extent not then vested, shall immediately expire
upon such termination.

 

If the Optionee dies or becomes Disabled (A) while employed by the Company or
(B) within 90 days after the termination of his or her employment other than for
Cause or Retirement, the Option (to the extent then vested) may be exercised at
any time within one year after the Optionee’s death or Disability (but not
beyond the Term of the Option).  The Option, to the extent not then vested,
shall immediately expire upon such death or disability.

 

If the Optionee’s employment terminates by reason of Retirement, the Option
shall (A) become fully and immediately vested and exercisable and (B) remain
exercisable for three years from the date of such Retirement (but not beyond the
Term of the Option).

 

(ii) In the event of a Change in Control (as defined in the last
Section hereof), the Option shall immediately become fully vested and
exercisable and the post-termination periods of exercisability set forth in
Section 4(c)(i) hereof shall apply, except that the post-termination period of
exercisability shall be extended and the Option shall remain exercisable for a
period of three years from the date of such termination of employment, if,
within two years after a Change in Control, (A) the Optionee’s employment is
terminated by the Company other than by reason of Retirement, Cause, Disability
or death or (B) the Optionee terminates the Optionee’s employment for Good
Reason (as defined in the last Section hereof).

 

5.                                       Adjustment Upon Changes in
Capitalization.

 

(a)  The aggregate number of Option Shares and the Purchase Price shall be
appropriately adjusted by the Committee for any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in such shares, effected without receipt
of consideration by the Company, or other change in corporate or capital
structure.  The Committee shall also make the foregoing changes and any other
changes, including changes in the classes of securities available, to the extent
reasonably necessary or desirable to preserve the intended benefits under this
Employee Option Agreement in the event of any other

 

2

--------------------------------------------------------------------------------


 

reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution or similar transaction involving the Company.

 

(b)  Any adjustment under this Section 5 in the number of Option Shares and the
Purchase Price shall apply to only the unexercised portion of the Option. If
fractions of a share would result from any such adjustment, the adjustment shall
be rounded down to the nearest whole number of shares.

 

6.                                       Method of Exercising Option and
Withholding.

 

(a)  The Option shall be exercised by the delivery by the Optionee to the
Company at its principal office (or at such other address as may be established
by the Committee) of written notice of the number of Option Shares with respect
to which the Option is exercised, accompanied by payment in full of the
aggregate Purchase Price for such Option Shares.  Payment for such Option Shares
shall be made (i) in U.S. dollars by personal check, bank draft or money order
payable to the order of the Company, or by money transfers or direct account
debits to an account designated by the Company; (ii) through the delivery of
shares of Common Stock with a Fair Market Value equal to the total payment due
from the Optionee; (iii) pursuant to a “cashless exercise” program if such a
program is established by the Company; or (iv) by any combination of the methods
described in (i) through (iii) above.

 

(b)  The Company’s obligation to deliver shares of Common Stock upon the
exercise of the Option shall be subject to the payment by the Optionee of
applicable federal, state, local and other withholding tax, if any.  The Company
or a Subsidiary shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to the Optionee any federal, state,
local or other taxes required to be withheld with respect to such payment.

 

7.                                       Transfer.  Except as provided in this
Section 7, the Option is not transferable otherwise than by will or the laws of
descent and distribution, and the Option may be exercised during the Optionee’s
lifetime only by the Optionee.  Any attempt to transfer the Option in
contravention of this Section 7 is void ab initio.  The Option shall not be
subject to execution, attachment or other process.  Notwithstanding the
foregoing, the Optionee and, after the death of the Optionee the estate or any
estate beneficiary of the Optionee, shall be permitted to transfer the Option to
members of his or her immediate family (i.e., children, grandchildren or
spouse), trusts for the benefit of such family members, and partnerships or
other entities whose only partners or other equity owners are such family
members; provided, however, that no consideration can be paid for the transfer
of the Option and the transferee of the Option shall be subject to all
conditions applicable to the Option prior to its transfer.

 

8.                                       No Rights in Option Shares.  The
Optionee shall have none of the rights of a stockholder with respect to the
Option Shares unless and until shares of Common Stock are issued upon exercise
of the Option.

 

9.                                       No Right to Employment.  Nothing
contained herein shall be deemed to confer upon the Optionee any right to remain
as an employee of the Company.

 

10.                                 Governing Law/Jurisdiction.  This Employee
Option Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without reference to principles of conflict of laws.

 

3

--------------------------------------------------------------------------------


 

11.                                 Resolution of Disputes.  Any disputes
arising under or in connection with this Employee Option Agreement shall be
resolved by binding arbitration before a single arbitrator, to be held in New
York in accordance with the commercial rules and procedures of the American
Arbitration Association.  Judgment upon the award rendered by the arbitrator
shall be final and subject to appeal only to the extent permitted by law.  Each
party shall bear such party’s own expenses incurred in connection with any
arbitration; provided, however, that the cost of the arbitration, including
without limitation, reasonable attorneys’ fees of the Optionee, shall be borne
by the Company in the event the Optionee is the prevailing party in the
arbitration. Anything to the contrary notwithstanding, each party hereto has the
right to proceed with a court action for injunctive relief or relief from
violations of law not within the jurisdiction of an arbitrator.

 

12.                                 Notices.  Any notice required or permitted
under this Employee Option Agreement shall be deemed given when delivered
personally, or when deposited in a United States Post Office, postage prepaid,
addressed, as appropriate, to the Optionee at the last address specified in
Optionee’s employment records, or such other address as the Optionee may
designate in writing to the Company, or to the Company, Attention:  Corporate
Secretary, or such other address as the Company may designate in writing to the
Optionee.

 

13.                                 Failure To Enforce Not a Waiver.  The
failure of either party hereto to enforce at any time any provision of this
Employee Option Agreement shall in no way be construed to be a waiver of such
provision or of any other provision hereof.

 

14.                                 Counterparts.  This Employee Option
Agreement may be executed in two or more counterparts, each of which shall be an
original but all of which together shall represent one and the same agreement.

 

15.                                 Miscellaneous.  This Employee Option
Agreement cannot be changed or terminated orally.  This Employee Option
Agreement and the Plan contain the entire agreement between the parties relating
to the subject matter hereof.  The section headings herein are intended for
reference only and shall not affect the interpretation hereof.

 

16.                                 Definitions.  For purposes of this Employee
Option Agreement:

 

(I)   “Affiliate” of any Person shall mean any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.  The term “Control” shall have
the meaning specified in Rule 12b-2 under the Exchange Act;

 

(II)  “Beneficial Owner” (and variants thereof) shall have the meaning given in
Rule 13d-3 promulgated under the Exchange Act;

 

(III) “Cause” shall mean (A) the willful and continued failure by the Optionee
to substantially perform the Optionee’s duties with the Company (other than any
such failure resulting from the Optionee’s incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Optionee by the Company, which demand specifically identifies the manner in
which the Company believes that the Optionee has not substantially performed the
Optionee’s duties, or (B) the willful engaging by the Optionee in conduct which
is demonstrably and materially injurious to the Company or its Subsidiaries,
monetarily or otherwise.  For purposes of clauses (A) and (B) of this
definition,

 

4

--------------------------------------------------------------------------------


 

no act, or failure to act, on the Optionee’s part shall be deemed “willful”
unless done, or omitted to be done, by the Optionee not in good faith and
without the reasonable belief that the Optionee’s act, or failure to act, was in
the best interest of the Company;

 

(IV)  “Change in Control” shall mean any of the following events:

 

(1)  any Person is or becomes the Beneficial Owner, directly or indirectly, of
40% or more of either (a) the then outstanding Common Stock of the Company (the
“Outstanding Common Stock”) or (b) the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the Company (the “Total Voting Power”); excluding, however, the following:
(i) any acquisition by the Company or any of its Controlled Affiliates, (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Controlled Affiliates and (iii) any
Person who becomes such a Beneficial Owner in connection with a transaction
described in the exclusion within paragraph (3) below; or

 

(2)  a change in the composition of the Board such that the individuals who, as
of the effective date of this Employee Option Agreement, constitute the Board
(such individuals shall be hereinafter referred to as the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
director subsequent to such effective date, whose election, or nomination for
election by the Company’s stockholders, was made or approved pursuant to the
terms of each then existing Stockholders Agreement or by a vote of at least a
majority of the Incumbent Directors (or directors whose election or nomination
for election was previously so approved) shall be considered a member of the
Incumbent Board; but, provided, further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person or legal entity other than
the Board shall not be considered a member of the Incumbent Board; or

 

(3)  there is consummated a merger or consolidation of the Company or any direct
or indirect Subsidiary of the Company or a sale or other disposition of all or
substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction (a) pursuant to which all or
substantially all of the individuals and entities who are the Beneficial Owners,
respectively, of the Outstanding Common Stock and Total Voting Power immediately
prior to such Corporate Transaction will Beneficially Own, directly or
indirectly, more than 50%, respectively, of the outstanding common stock and the
combined voting power of the  then outstanding common stock and the combined
voting power of the then outstanding securities entitled to vote generally in
the election of directors of the company resulting from such Corporate
Transaction (including, without limitation, a company which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Corporate Transaction
of the Outstanding Common Stock and Total Voting Power, as the case may be, and
(b) immediately following which the individuals who comprise the Board
immediately prior thereto

 

5

--------------------------------------------------------------------------------


 

constitute at least a majority of the board of directors of the company
resulting from such Corporate Transaction (including, without limitation, a
company which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries); or

 

(4)  the approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company;

 

(V)    “Disability” (or becoming “Disabled”) shall mean that, as a result of the
Optionee’s incapacity due to physical or mental illness or injury, he or she
shall not have performed all or substantially all of his or her usual duties as
an employee of the Company for a period of more than one-hundred-fifty (150)
days in any period of one-hundred-eighty (180) consecutive days;

 

(VI)   “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time;

 

(VII)  “Good Reason” for termination by the Optionee of the Optionee’s
employment shall mean the occurrence (without the Optionee’s express written
consent) of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described in
paragraphs (1), (5) or (6) below, such act or failure to act is corrected prior
to the date of termination of the Optionee’s employment:

 

(1)  a significant adverse alteration in the nature or status of the Optionee’s
responsibilities, position or authority from those in effect immediately prior
to the Change in Control;

 

(2)  a reduction by the Company in the Optionee’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

 

(3)  the relocation of the Optionee’s principal place of employment to a
location more than fifty (50) miles from the Optionee’s principal place of
employment immediately prior to the Change in Control or the Company’s requiring
the Optionee to work anywhere other than at such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Optionee’s present
business travel obligations;

 

(4)  the failure by the Company to pay to the Optionee any portion of the
Optionee’s current compensation, or to pay to the Optionee any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

 

(5)  the failure by the Company to continue in effect any compensation plan in
which the Optionee participates immediately prior to the Change in Control which
is material to the Optionee’s total compensation, or any substitute plans
adopted prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue the Optionee’s
participation therein (or in such substitute or

 

6

--------------------------------------------------------------------------------


 

alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the Optionee’s
participation relative to other participants, as existed immediately prior to
the Change in Control; or

 

(6)  the failure by the Company to continue to provide the Optionee with
benefits substantially similar to those enjoyed by the Optionee under any of the
Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Optionee was participating immediately prior to
the Change in Control (except for across-the-board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in
control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Optionee of any material fringe benefit enjoyed by the Optionee at the time
of the Change in Control, or the failure by the Company to provide the Optionee
with the number of paid vacation days to which the Optionee is entitled on the
basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect at the time of the Change in Control.

 

The Optionee’s right to terminate the Optionee’s employment for Good Reason
shall not be affected by the Optionee’s incapacity due to physical or mental
illness.  The Optionee’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

 

For purposes of any determination regarding the existence of Good Reason, any
claim by the Optionee that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Board by clear and convincing evidence
that Good Reason does not exist;

 

(VIII)                    “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) of the Exchange Act;

 

(IX)                           “Retirement” shall mean termination of the
Optionee’s employment, other than by reason of death or Cause, either (A) at or
after age 65 or (B) at or after age 55 after five (5) years of employment by the
Company (or a Subsidiary thereof);

 

(X)                               “Stockholders Agreement” shall mean any
stockholders agreement, governance agreement or other similar agreement between
the Company and a holder or holders of Voting Securities; and

 

(XI)                           “Voting Securities” means Common Stock and any
other securities of the Company entitled to vote generally in the election of
directors of the Company.

 

7

--------------------------------------------------------------------------------


 

Annex A

 

NOTICE OF GRANT
EMPLOYEE STOCK OPTION
HEXCEL CORPORATION 2003 INCENTIVE STOCK PLAN

 

The following employee of Hexcel Corporation, a Delaware corporation or a
Subsidiary, has been granted an option to purchase shares of the Common Stock of
Hexcel, $.01 par value, in accordance with the terms of this Notice of Grant and
the Employee Option Agreement to which this Notice of Grant is attached.

 

The following is a summary of the principal terms of the option which has been
granted.  The terms below shall have the meanings ascribed to them below when
used in the Employee Option Agreement.

 

Optionee

 

Address of Optionee

 

 

 

Grant Date

 

Purchase Price

 

Aggregate Number of Shares
Granted (the “Option Shares”)

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Employee Option Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Employee Option Agreement as of
the Grant Date.

 

 

 

HEXCEL CORPORATION

Optionee

 

 

 

 

 

 

By:

 

 

 

Ira J. Krakower

 

Sr. Vice President

 

8

--------------------------------------------------------------------------------